The Honorable Joe Resweber             Opinion No. H-927
Harris County Attorney
Houston, Texas 77002                   Re: Whether a judge is
                                       a retired judge for purposes
                                       of article 2338-lc, V.T.C.S.

Dear Mr. Resweber:

      You have requested our opinion regarding the meaning of
the term "retired judge" for purposes of article 2338-lc,
V.T.C.S. Article 2338-1~ provides that under certain
circumstances, the presiding judge of the administrative
judicial district may appoint a "retired judge of a special
juvenile court or a domestic relations court," so long as
"the retired judge voluntarily retired from office."   Sec.
1 (a).
     Judges of special juvenile courts and domestic relations
courts are not included within the provisions of article
6228h, V.T.C.S. which deal with the retirement of district
judges. Rather, such judges retire pursuant to article
6228g, V.T.C.S., the County and District Retirement Act.
That statute defines "retirement" as

          withdrawal from service with a retirement
          benefit granted under the provisions of
          this Act. Sec. 2(22).

      In our opinion, because article 2338-1~ does not itself
define the term "retired judge," it is appropriate to refer
to the statute which provides for the retirement of judges
of special juvenile and domestic relations courts. Since
that statute, article 6228g, defines "retirement" to mean
only withdrawal from service which is pursuant thereto,
it is our opinion that a "retired judge" for purposes of
article 2338-1~ is a judge who has retired pursuant to the
terms  of article 6228g.




                             p. 3880
       The Honorable Joe Resweber - page 2          (H-927)



                              SUMMARY

                   A "retired judge" for purposes of
                   article 2338-1~ is a judge who has
                   retired pursuant to the terms of article
                   6228g.




                                    //       Attorney General of Texas

       APPROVED:                f,,'
T‘.~
kq                        ,Llp'.'


       DAVID M. KENDALL, First Assistant
                   ,.

                           9
                  F.4AL2zA
                 HEATH, Chairman
       Opinion Committee




                                         p. 3881




                                         \